Citation Nr: 1316067	
Decision Date: 05/16/13    Archive Date: 05/29/13	

DOCKET NO.  07-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder, to include as secondary to the service-connected residuals of trauma (injury) to the dorsal spine, with degenerative joint disease of the lumbosacral spine.  

2.  Entitlement to service connection for Crohn's disease, to include as secondary to medication prescribed for the Veteran's service-connected residuals of trauma (injury) to the dorsal spine, with degenerative joint disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1983.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Pertinent evidence of record is to the effect that the Veteran currently resides in Jacksonville, North Carolina.  

The Board observes that, while in February 2007, there was issued a Statement of the Case (SOC) on the issue of entitlement to an increased rating for chronic generalized folliculitis, the Veteran chose not to perfect his appeal regarding that issue.  However, following a subsequent claim for increase, the RO, in a rating decision of January 2010, awarded a 60 percent evaluation for chronic generalized folliculitis.  Significantly, the Veteran chose not to appeal that determination.  

The Board further notes that, notwithstanding the issuance of a Statement of the Case (SOC) on the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residual bone fragments of the back and right hip, status post a laminectomy at the level of the fourth and fifth lumbar vertebrae, with fusion and interbody fixation, the Veteran once again chose not to perfect his appeal regarding that particular issue.  Accordingly, it is not currently before the Board for appellate review.  

Finally, for reason which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's current psychiatric disability and Crohn's disease.  In that regard, it is argued that the Veteran's current psychiatric disorder is the result of stress and/or emotional distress suffered by the Veteran as the result of various "family matters" just prior to his separation from active military service.  In the alternative, it is contended that the Veteran's current psychiatric symptomatology is in some way causally related to problems resulting from his service-connected residuals of trauma to the dorsal spine.  Further contended is that the Veteran's current Crohn's disease had its origin during his period of active military service.  In the alternative, it is contended that the Veteran's Crohn's disease is in some way causally related to medication prescribed for his service-connected residuals of injury (trauma) to the dorsal spine.  

In that regard, service treatment records disclose that, in September 1978, while in service, the Veteran received treatment for what was described as abdominal distress and/or gastroenteritis.  However, as of the time of a service separation examination in August 1983, the Veteran denied any problems with frequent indigestion, and similarly denied any stomach, liver, or intestinal trouble.  A clinical examination conducted at that time was negative for the presence of any pathology of the abdomen and viscera, or any psychiatric pathology.  Significantly, no pertinent diagnoses were noted.  

The earliest clinical indication of the presence of Crohn's disease is revealed by private medical records dated in 1990, almost seven years following the Veteran's discharge from service, at which time he underwent surgical resection of the cecum and terminal ileum for Crohn's disease.  In like manner, the earliest clinical indication of the presence of psychiatric pathology is revealed by VA records dated in August 2000, approximately 17 years following the Veteran's discharge from service, at which time he received a diagnosis of "anxiety."  Significantly, since the time of the Veteran's discharge from service, he has received numerous other psychiatric diagnoses, including depression with psychosis and polysubstance dependence; major depression with psychotic features; major depressive disorder; bipolar disorder; adjustment disorder with mixed features; dysthymia versus depression (situational); and depression due to medical conditions and "possibly due to military trauma."  Moreover, a review of the record would appear to indicate that the Veteran experienced a rather tumultuous childhood, characterized not only by neglect, but also by familial abuse.  

The Board observes that, to date, the Veteran has yet to undergo a VA gastrointestinal or psychiatric examination for the purpose of determining the exact nature and etiology of his current psychiatric pathology and Crohn's disease.  Given the aforementioned, the Board is of the opinion that such examinations are necessary prior to a final adjudication of the Veteran's claims for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2012, the date of the most recent VA treatment of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded VA gastrointestinal and psychiatric examinations in order to more accurately determine the exact nature and etiology of any current psychiatric disability and Crohn's disease.  The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the gastrointestinal examination, the examiner must specifically opine whether the Veteran's current Crohn's disease at least as likely as not (50 percent probability or more) had its origin during, or is in some way the result of, his period of active military service.  Should it be determined that the Veteran's Crohn's disease did not have its origin during/is in no way the result of, his period of active military service, an additional opinion is requested as to whether the Veteran's Crohn's disease is at least as likely as not proximately due to, the result of, or aggravated (permanently made worse) by medication prescribed by VA for his service-connected disabilities, to include, specifically, his service-connected residuals of injury to the dorsal spine.  

Following completion of the psychiatric examination, the examiner must specifically opine whether any current psychiatric disorder, however diagnosed, at least as likely as not (50 percent probability or more) had its origin during, or is in some way the result of, his period of active military service, including family-related stress and/or anxiety just prior to his separation from active service.  

Should it be determined that the Veteran's current psychiatric disorder did not have its origin during/is not in any way the result of, the Veteran's period of active military service, an additional opinion is requested as to whether that psychiatric disorder is as likely as not proximately due to, the result of, or aggravated (permanently made worse) by the Veteran's service-connected disabilities, to include, specifically, his service-connected residuals of injury to the dorsal spine.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, the examiners must specify in their reports that the claims file and Virtual VA records have been reviewed.  

3.  The RO/AMC should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures.  

4.  The RO/AMC should then readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder (claimed as major depressive disorder, to include as secondary to the service-connected residuals of trauma, i.e., injury, to the dorsal spine, with degenerative joint disease of the lumbosacral spine); and Crohn's disease (to include as secondary to medication prescribed for the Veteran's service-connected residuals of trauma, i.e., injury, to the dorsal spine with degenerative joint disease of the lumbosacral spine).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in February 2007.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, is in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

